Shaw, C. J.
The ground on which confessions made by a party accused, under promises of favor, or threats of injury, are excluded as incompetent, is, not because any wrong is done to the accused, in using them, but because he may be induced, by *463the pressure of hope or fear, to admit facts unfavorable to him, without regard to their truth, in order to obtain the promised relief, or avoid the threatened danger, and therefore admissions so obtained have no just and legitimate tendency to prove the facts admitted. The general rule is well expressed in the passage, cited in the argument, from the case of The State v. Grant, 22 Maine, 171. “ To exclude the confession, there must appear to have been held out some fear of personal injury, or hope of personal benefit, of a temporal nature.” Of course, such inducement must be held out to the accused by some one, who has, or who is supposed by the accused to have, some power or authority to assure to him the promised good, or cause or influence the threatened injury. Commonwealth v. Taylor, 5 Cush. 606. The general rule of law seems sufficiently plain and clear, but the great variety of facts and circumstances, attending particular cases, renders the application difficult, and each case must depend much on its own circumstances. In the present case, we think the decision was right, on the facts stated, and the confessions admissible. Exceptions overruled.